{¶ 1} This matter is before the court on a certified question of state law from the Bankruptcy Appellate Panel of the United States Sixth Circuit Court of Appeals. The panel certified the following question:
{¶ 2} “Can Ohio Revised Code § 5301.234 be applied to presume the validity of a mortgage in a bankruptcy case filed after the effective date of the statute, when the mortgage at issue in the bankruptcy case was recorded before the statute’s effective date?”
{¶ 3} The certified question is answered in the affirmative.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.